 
 

UNITED sTATEs DISTRICT CoURT “.` __ __
soUTHERN DISTRICT oF GEORGIA ;.o. as r tr ca

 

SAVANNAH DIVISION

BALLARD MARINE )
CONSTRUCTION, INC., )
)
Plaintift`, )
)

vs. ) Civil Action No. 4:17CV-0118
)
CDM CONSTRUCTORS, INC., )
incorporated in the Commonwealth )
of Massachusetts, )
)
Defendant. )
)

 

ORDER STAYING PROCEEDINGS

Having considered the Parties’ Consent Motion to Stay Proceedings, and for
good cause shown, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
that all proceedings in this matter Will be stayed until March 31, 2019. The
Plaintiff Will be given until June 28, 2019, for its expert disclosures required by
Fed. R. Civ. P. 26(a)(2), Defendant be given until September 27, 2019, for its
expert disclosures required by Fed. R. Civ. P. 26(a)(2), and any expert rebuttal
evidence authorized by Fed. R. Civ. P. 26(a)(2)(d)(ii), that Plaintiff be given until

November 27, 2019, to disclose expert rebuttal evidence authorized by Fed. R.

Civ. P. 26(a)(2)(d)(ii), and that the discovery deadline be extended until December

27,2019.

1T ls so 0RDERED this ZJJYay cf December, 2013.

Q%/

ORABLE JAMES E. GRAHAM
ITED STATES DISTRICT COURT
OUTHER_N DISTRICT OF GEORGIA
SAVANNAH DIVISION

